tax_exempt_and_government_entities_division number release date legend org - organization name xx - date address - address department of the treasury internal_revenue_service te_ge eo examination commerce street dallas texas date date employer_identification_number person to contact id number contact numbers telephone fax certified mail -- return receipt requested dear this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code the code our favorable determination_letter dated august 20xx is hereby revoked and you are no longer exempt under sec_501 of the code effective january 20xx the revocation of your exempt status was made for the following reasons org does not operate exclusively for charitable purposes as noted in sec_1_501_c_3_-1 of the regulations this section provides an organization will be regarded as operated exclusively for one or more it engages primarily in activities which accomplish exempt purposes only if one or more of such exempt purposes specified in sec_501 org failed to meet the operational_test described in sec_1_501_c_3_-1 contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 those returns should be filed with the appropriate service_center processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia a petition or compliant in one of these three courts must be filed before the day after the date this determination was mailed to you if you wish to seek review of our determination please contact the clerk of the respective court for rules and the appropriate forms regarding filing petitions for declaratory_judgment by referring to the enclosed publication please note the united_states tax_court is the only one of these courts where a declaratory_judgment action can be pursued without the services of a lawyer you may write to the court at the following addresses you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law you have to file a petition in a united_states court the taxpayer_advocate can however see a tax matter that may not have been resolved through normal channels gets prompt and proper handling you can call and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions in regards to this matter please contact the person whose name and telephone number are shown in the heading of this letter thank you for your cooperation nanette m downing director eo examinations sincerely yours fi department of the treasury internal_revenue_service irs tax_exempt_and_government_entities_division date date taxpayer_identification_number capitol street fresno ca ro ress form tax_year s ended person to contact id number contact numbers manager's name id number manager's contact number response due_date certified mail - return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action - sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren't an organization described in sec_501 after we issue the final revocation letter we’ll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code if we don't hear from you if you don't respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also may file a protest with the letter rev catalog number 34809f irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn’t apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn’t a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely nanette m downing director eo examinations enclosures report of examination form_6018 publication publication letter rev catalog number 34809f department of the treasury - internal_revenue_service form_886 a name of taxpayer org year period ended december 20xx explanation of items schedule no or exhibit legend org -- organization name president issues xxx -- date state - state president - does the org continue to qualify for exemption from federal_income_tax under internal_revenue_code sec_501 facts the org org incorporated on april 20xx in the state of state article ii of the org's articles of incorporation state that the org is a nonprofit public benefit corporation is not organized for private gain of any person and its specific purpose is to preserve aircraft for education and enjoyment of the public the org submitted form_1023 application_for recognition of exemption under sec_501 of the internal_revenue_code to the internal_revenue_service irs on may 20xx the narrative description in part il states that the org’s activities will be to promote and encourage the preservation and operation of military aircraft to educate its members and other interested persons in methods of sage operation and maintenance of world war ii aircraft and to organize and promote fly-ins air shows air meets static displays and other public demonstrations of military aircraft to acquire restore and preserve in flying condition a collection of military equipment and historical aircraft which were flown by the nations of the world for the education and enjoyment of present and future generation of americans to construct or obtain org building facilities or the permanent protection maintenance and display of these historic military equipment aircraft period artifacts and documents as a tribute to the thousands of men and women who built serviced and flew them the irs issued an advance_ruling letter dated august 20xx recognizing the org as an organization described in internal_revenue_code code sec_501 the letter also advised the org that it could reasonably expect to be a public charity as described in code sec_107 a copy of the final_determination letter was not available current irs records show that the org is recognized as an organization described in code sec_501 and sec_107 form 886-a crev department of the treasury - internal_revenue_service page of department of the treasury - internal_revenue_service form_886 a name of taxpayer org year period ended december 20xx explanation of items schedule no or exhibit in an interview conducted with president president of the org on december 20xx he stated that the org has been inactive since 20xx the org anticipated securing military aircraft for public display in a org setting but the plans did not materialize the org solicited aircraft and related equipment from the us government in the initial year but none was received the org has not received any financial support from any source and does not have a bank account similarly the org has not incurred or paid any expenses the org does not carry on any activities law code sec_501 exempts from federal_income_tax organizations organized and operated exclusively for charitable educational and other exempt purposes provided that no part of the organization's net_earnings inures to the benefit of any private_shareholder_or_individual federal tax regulations regulations sec_1_501_c_3_-1 states in part that in order to be exempt as an organization described in code sec_501 the organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt the term exempt_purpose or purposes as used in this section means any purpose or purposes specified in sec_501 regulations sec_1_501_c_3_-1 provides that an organization will not be regarded as operated exclusively for exempt purposes if more than an insubstantial part of its activities is not in furtherance of exempt purposes taxpayer's position the taxpayer conceded that the org has not carried on a charitable activity or any other activity since 20xx the taxpayer agreed to the proposed revocation and executed form_6018 government's position the org does not continue to qualify for exemption under code sec_501 because it did not demonstrate that it is carrying on a charitable activity the org was unable to demonstrate that it was carrying on any activities the taxpayer was afforded an opportunity to provide support to demonstrate that it was carrying on a charitable activity or activities in the subsequent years but stated that the org has not been active since 20xx conclusion form 886-a rev department of the treasury - internal_revenue_service page of form 886a department of the treasury - internal_revenue_service schedule no or exhibit explanation of items org name of taxpayer year period ended the org does not continue to qualify for exemption under code sec_501 because it did not demonstrate that it carries on a charitable activity december 20xx form 886-arev page of department of the treasury - internal_revenue_service
